NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 19 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    17-30115

                Plaintiff-Appellee,              D.C. No. 1:07-cr-00005-TMB

 v.
                                                 MEMORANDUM*
ROLLIN LEE SPENCER, a.k.a. Spence
Leigh Roland, a.k.a. Steven L. Spencer,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Alaska
                    Timothy M. Burgess, Chief Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Rollin Lee Spencer appeals from the district court’s judgment and

challenges the revocation of his supervised release and the 24-month sentence

imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Spencer’s counsel has filed a brief stating that there are no grounds for relief, along


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a motion to withdraw as counsel of record. Spencer has filed a pro se

supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      All remaining requests for relief, including those contained in Spencer’s

January 22, 2018, letter to the court, are DENIED.

      AFFIRMED.




                                          2                                  17-30115